Citation Nr: 1343321	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  10-49 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a compensable rating for residuals of right orbital area and zygoma fracture.


REPRESENTATION

Appellant represented by: Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from August 1971 to August 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Winston Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO) that continued a 0 percent rating for residuals of right orbital area and zygoma fracture.  In his November 2010 substantive appeal, the Veteran requested a hearing before the Board.  In a statement received in April 2012, he withdrew such request.  In June 2013, the matter was remanded for additional development.  An interim (August 2013) rating decision granted service connection for post concussion headache associated with residuals of fracture to the right orbital area and zygoma.  

In September 2013, the individual who was the Veteran's agent/representative at the time of the June 2013 remand confirmed that the Veteran had revoked his POA (Power of Attorney) and fee agreement.  The Veteran has not appointed another representative (either VSO or attorney) to assist him in his claim.  Therefore, the Board is proceeding with the Veteran's claim as a pro se (unrepresented) claim.

[This appeal is processed using VA's paperless claims processing system.   Any future adjudication of the case should take into consideration the existence of the electronic record.]


FINDING OF FACT

Throughout the appeal period, the Veteran's residuals of right orbital area and zygoma fracture have been manifested by post concussion headaches (which are separately rated, and not for consideration herein); incapacitating episodes and/or related impairment of vision/visual fields are not shown.




CONCLUSION OF LAW

A compensable rating for residuals of right orbital area and zygoma fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.383, 4.20, 4.79, Diagnostic Codes (Codes) 6099-6009 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It applies to the claim on appeal.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The instant appeal arises from a March 2009 claim for an increased rating for the Veteran's service-connected residuals of right orbital area and zygoma fracture.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Fed. Cir. 2009).  An April 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also provided the criteria for rating unhealed eye injuries.  A September 2010 statement of the case (SOC) and subsequent supplemental SOCs then readjudicated the matter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  It is not alleged that notice was less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  The June 2013 Board remand in this matter noted that VA had notice of the existence of additional likely pertinent VA and private records, specifically at the Morganton Eye Clinic.  The RO was instructed to obtain such private records that pertain to the Veteran's claim.  In June 2013, the RO sent the Veteran a letter at his most recent address of record asking him to submit a VA Form 21-4142, Authorization and Consent to Release Information to VA, for each identified healthcare provider.  He did not respond.  VA cannot pursue such records (from Morganton Eye Clinic) without the Veteran's authorization.  Based on the Veteran's nonresponse, the Board assumes that such records are either not available or do not support the Veteran's claim.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA records (from the Ashville, North Carolina, VA Medical Center and the Winston-Salem Community Based Outpatient Clinic (CBOC)) have been secured.

VA examinations and medical opinions addressing the residuals of right orbital area and zygoma fracture claim were provided/secured in April 2009 and July 2013.  The Board finds these examinations and medical opinions, together, to be adequate for rating purposes; the examiners expressed familiarity with pertinent medical history, conducted thorough examinations, and noted all findings necessary for consideration of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO has complied with the June 2013 remand instructions as to this claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist is met.  

Factual Background

Initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

A May 1998 rating decision awarded the Veteran service connection for fracture to the right orbital area and zygoma, rated 0 percent.  The instant claim for increase was received in March 2009.

VA treatment records show that the Veteran had been an inactive patient until he re-established care in March 2009 (he was last previously seen in January 2007).  

On April 2009 VA eye examination, the Veteran reported redness while in sunlight, watery eyes, and constant pain OD (right eye) while in the sunlight.  His treatment consisted of eye drops for dryness "bid ou" (twice a day both eyes).  The Veteran's best far corrected visual acuity was 20/25 in each eye, his best near corrected visual acuity was 20/25 in the right eye and 20/30 in the left eye.  Confrontation visual fields were full to finger count in each quadrant.  The diagnosis was dry eyes, nuclear cataract and glaucoma suspect based on asymmetry of optic nerve appearance.  The examiner noted the Veteran's subjective eye pain and opined that his complaints of light sensitivity, redness and burning sensations were consistent with dry eyes.  There were no residual findings related to past injury, and there was no impact on function in occupation or daily activities.  

In a June 2010 statement to his Senator, the Veteran reported that he had been "checked by six or seven different doctors, and they all stated that the pain was coming from [his] old injury."  He reported that he was required to work construction at night and exposure to the bright lights caused his "eyes to hurt severely and water" and resulted in a "bad headache."  [He had to quit his job because of the bright lights.]  The Veteran reported that his physician at Morganton Eye Clinic told him that "his problem could be from poor circulation in [his] right eye due to [his] injury."  

August 2010 VA ophthalmology notes show that the Veteran complained of pain/strain around the orbit of the right eye (not in the eye) when reading.  He reported the pain becomes worse with sunlight and strain and that his eyes have been bloodshot since his accident 30 years ago.  He indicated that his symptoms had became worse in the last 10 years, and complained of tenderness to the touch at the superior orbital rim and "quivering" when the eye gets sore.  On examination, he had full confrontation visual field and corrected vision of 20/20 in the right eye and 20/25 in the left eye.  The examiner noted that a 2007 computed tomography (CT) scan was unrevealing with a small bony osteoma and surgical changes.  Repeat CT scan in September 2010 showed no changes from the prior CT scan.  Corrected visual acuity on examination in September 2010 was 20/30 in the right eye and 20/40 in the left eye.  

In a March 2011 statement, the Veteran's then agent attorney claimed that the Veteran has residuals of scarring, disfigurement and severe pain associated with the injury in service.  

On February 2013 VA ophthalmology consultation, the Veteran reported constant "achy" right eye pain which becomes "worse with bright lights."  He stated that he had "had probably 7 or 8 drs look at these same problems, and they've all said there's nothing that can be done.  They say it's because of that injury to my OD."  On examination, the Veteran had 20/30 corrected visual acuity in each eye.  

On July 2013 VA examination, the examiner reviewed the Veteran's claims file and noted the history of orbital/zygomatic fracture in service and subsequent headaches that have become worse over time.  On examination, the Veteran had a scar which was not painful and/or unstable and which did not involve an area greater than 39 square cm (6 square inches.)  There were no sinus complaints or tenderness, drainage or obstruction of the nasal passage.  There was no functional impact on the Veteran's ability to work.  

On July 2013 headaches examination, it was noted that the Veteran reported having pain behind and at the top of his right eye ever since the right orbital fracture in service with symptoms of constant pain and sensitivity to light.  Cranial nerves II -XII were normal.  The examiner opined that the Veteran's headaches were at least as likely as not (50 percent or greater probability) proximately due to or the result of his service connected condition.  The examiner further noted that the Veteran "does not have any cranial nerve, circulatory, or ENT pathology by clinical and radiographic examination (CT scans of the orbits and physical examination) so none can be attributed to his inservice orbital fracture.  [However, the medical evidence shows that the veteran's complaints of pain are compatible with the diagnosis of the separately rated post concussion headache (not at issue herein).]

Based on the July 2013 examination report and opinion, an August 2013 rating decision granted service connection for post concussion headache associated with residuals of fracture to the right orbital area and zygoma, separately rated 0 percent effective March 9, 2009.  

Legal Criteria

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received in March 2009, the period for consideration is from March 2008 until the present.

The Veteran's residuals of right orbital area and zygoma fracture have been rated under 38 C.F.R. § 4.79, Codes 6099-6009.  Code 6099 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  In the present case, the RO rated the claim under Code 6009, for the evaluation of unhealed eye injury.  Code 6009 directs that disability due to unhealed eye injury be rated on the bases of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79.  [Notably, VA regulations related to the rating criteria for eye disabilities were amended on December 10, 2008.  The Veteran filed this claim for increase in March 2009; therefore, the revised (current) rating criteria apply.]

Under the General Rating Formula for Codes 6000 through 6009, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Codes 6000 through 6009, Note.

Impairment of visual acuity is determined based on the best distant vision obtainable (or impairment of visual fields).  38 C.F.R. § 4.76(a)(b).  A noncompensable rating is assigned when vision is at best 20/40 in both eyes; there is no rating for visual acuity better than that.  38 C.F.R. § 4.79.

If a veteran is service-connected for visual impairment in only one eye, subject to the provisions of 38 C.F.R. § 3.383(a), the visual acuity of the nonservice-connected eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c). 

Regarding visual field  impairment, compensable ratings are provided for loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, or concentric contraction of visual field with the remaining field of at most 60 degrees.  38 C.F.R. § 4.79.

Analysis

The Veteran contends that his residuals of right orbital area and zygoma fracture warrant a compensable rating in addition to the rating assigned for headaches because he experiences constant pain (which is separately rated as headache), redness, watery eyes and light sensitivity.  

The Veteran's best right eye corrected vision ranged from 20/20 in August 2010 to 20/30 on examination September 2010 and February 2013.  He is not blind in the left eye, hence, that eye is assessed as having visual acuity of 20/40.  As a 0 percent rating is warranted where best corrected vision in each eye is 20/40 or better, a compensable rating for visual impairment is not warranted (even if such impairment is found to be service-connected).   

Furthermore, impairment of visual fields has not been reported.  See April 2009 and August 2010 VA examination reports.  Hence, a compensable rating based on visual field loss is not warranted. 

There is no competent evidence (or allegation) that the Veteran has been placed on bed rest by a health care provider for his residuals of his right orbital area and zygoma fracture.  Accordingly, a compensable rating based on incapacitating episodes is not warranted.   

A review of the record found that the Veteran has co-existing  other right eye disabilities which are not service-connected.  The April 2009 VA examination noted that the Veteran also has dry eyes, nuclear cataract and glaucoma suspect based on asymmetry of optic nerve appearance.  However, these conditions were determined to be unrelated to the service-connected residuals of his right orbital area and zygoma fracture (the April 2009 examiner opined that there were no residual findings secondary to past injury).  The examiner also opined that the Veteran's complaints of light sensitivity, redness and burning sensations were consistent with dry eyes (rather than a residual of his service-connected right eye injury).  Further, the July 2013 examiner found that, other than post concussion headache, the Veteran "does not have any cranial nerve, circulatory pathology, or ENT pathology by clinical and radiographic examination so none can be attributed to his inservice orbital fracture."  

A March 2011 statement from the Veteran's then agent alleges that the Veteran had residuals of scarring, disfigurement and severe pain associated with the injury in service.  Although a residual scar was noted on July 2013 VA examination, neither the findings nor the Veteran's contentions suggest that this scarring is of significant size, or involves pain (that is distinct from the separately rated headache pain) or any other pertinent characteristics for a disability rating under the pertinent scar rating criteria of 38 C.F.R. § 4.118, Codes 7800-7805.

The Board has considered the lay testimony of the Veteran; however, there is no evidence to support a compensable rating for his service-connected residuals of his right orbital area and zygoma fracture.  [As noted above, VA sought to assist the Veteran in obtaining evidence in support of his claim by requesting his authorization to obtain clinical records from Morganton Eye Clinic.  However, he did not respond and, without his authorization, VA is unable to obtain such evidence.]  

The Board has also considered whether referral of this issue for extraschedular consideration is indicated.  There is no objective evidence, or allegation that the disability picture presented by the Veteran's service-connected residuals of right orbital area and zygoma fracture is exceptional or that schedular criteria are inadequate.  There are no disabling compensable symptoms or impairment shown (or alleged) that are not encompassed by the schedular criteria.  Consequently, those criteria are not inadequate, and referral for extraschedular consideration is not indicated.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, although the Veteran reported having to quit his job because of bright lights when his construction job required him to work at night, it has not been alleged (or suggested by the record) that he is prevented from engaging in any gainful employment due to his service-connected residuals of right orbital area and zygoma fracture (and April 2009 and July 2013 VA examiners have so indicated).  Hence, the matter of entitlement to a TDIU rating is not raised in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeal seeking a compensable rating for residuals of right orbital area and zygoma fracture is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


